Matter of Paliani v Selapack (2019 NY Slip Op 09171)





Matter of Paliani v Selapack


2019 NY Slip Op 09171


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1157 CAF 18-01009

[*1]IN THE MATTER OF NICHOLAS PALIANI, PETITIONER-RESPONDENT,
vSTEPHANIE SELAPACK, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
BRIDGET L. FIELD, ROCHESTER, FOR PETITIONER-RESPONDENT.
AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered May 8, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, determined that respondent willfully violated a court order and directed that respondent's visitation with the child be supervised. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Paliani v Selapack ([appeal No. 1] — AD3d — [Dec. 20, 2019] [4th Dept 2019]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court